FROM SULLIVAN PROBATE COURT.
The provision of the statute (Gen. Stats., ch. 183, sec. 1), by which the judge of probate is authorized to make the widow an allowance out of the personal estate of her deceased husband for her present support, was intended to provide for her immediate wants until she can receive something from her interest in the estate. How much that shall be must depend upon the circumstances of each case, taking into account her age, health, situation of her family, number and ages of her children, and the situation and size of the estate of her deceased husband. That the decree of the judge of probate in making such allowance may be appealed from by a creditor of the estate or by an heir at law has been fully settled. Hubbard v. Wood, 15 N.H. 74; Duncan v. Eaton, 17 N.H. 441; Buffum v. Sparhawk,20 N.H. 81; Mathes v. Bennett, 21 N.H. 188; Kingman v. Kingman,31 N.H. 182; Washburn v. Washburn, 10 Pick. 374.
There are no facts before us from which we can judge whether or not the allowance is unreasonable. The case must go to an auditor for that purpose, and when his report is returned that question can then be determined. Whatever sum may be allowed by this court for the present support of the appellee will be substituted for the amount allowed by the judge of probate, and so much thereof as he shall deem reasonable must be accounted for as part of the distributive share of the widow. With the exercise of his discretion upon this subject this court will not interfere. Mathes v. Bennett, 21 N.H. 188.
CUSHING, C. J., and LADD, J., concurred.
Motion to dismiss denied.